ORDER

PER CURIAM.
Appeal from convictions of two counts of forcible rape, § 566.030, RSMo 1994, two counts of forcible sodomy, § 566.060, RSMo 1994, one count of burglary in the first degree, § 569.160, RSMo 1994, one count of stealing, § 570.030, RSMo 1994, as a prior, persistent, and class X offender, §§ 558.016, RSMo 1994, 558.019, RSMo 1994, as a persistent sexual offender, § 558.018, RSMo 1994, and the denial of his 29.15 motion for post-conviction relief.
Judgments of conviction and the denial of the Rule 29.15 motion are affirmed. Rule 30.25(b) and Rule 84.16(b).